DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 8/30/22.  Claims 1 and 16 were amended.  Claims 1-18 are presently pending and are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see pages 5-6 of Remarks, filed 8/30/22, with respect to the rejections of claims 1-18 under 35 U.S.C. 103 as being unpatentable over Clark (US Pub. 2004/0016267) in view of Platt (US Pat. 3,987,508) have been fully considered and are persuasive.  Therefore, the previous grounds of rejection of claims 1-18 under 35 U.S.C. 103 have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1-4, 6-7, and 9-17 under 35 U.S.C. 103 as being unpatentable over Clark in view of Platt are made and presented in the following office action as necessitated by amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 6-7, and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2004/0016267 to Clark et al. (hereafter “Clark”) in view of US Pat. 3,987,508 to Platt (hereafter “Platt”).
Regarding claim 1,
Clark discloses a washing appliance (“fabric washer”) [¶0016], comprising: 
an impeller (12) being rotational about a vertical axis and configured for imparting motion to articles during washing [Fig. 1; ¶0029]; and 
an agitator post (14) positioned adjacent to the impeller, the agitator post being rotational about the vertical axis [Fig. 1; ¶0033], the agitator post comprising a plurality of vane sets (50 and 56) spaced apart along the vertical axis, each vane set including at least one helical vane [Fig. 1; ¶0033, ¶0016];
wherein the vane sets (50 and 56) are vertically distinguishable from each other and do not overlap along the vertical direction [Fig. 1; ¶0033].
Clark discloses the details of the impeller (12) and agitator post (14) for a fabric washer, but does not explicitly teach a cabinet, a wash tub, and a wash drum as claimed.  However these features are old and commonly known in the art; for example, Platt discloses a washing appliance comprising: a cabinet (10); a wash tub (17) positioned in the cabinet and defining a wash chamber; a wash drum (22) rotatably mounted within the wash chamber and configured for receiving articles for washing [see Fig. 1]; an impeller (33) positioned in the wash drum; and an agitator post (33a) positioned adjacent to the impeller [see Fig. 2; col. 3, lines 35-44].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to utilize the impeller and agitator configuration disclosed by Clark in a washing appliance comprising a cabinet, a wash tub, and a wash drum, configured as taught by Platt, in order to predictably wash fabric [Platt: col. 2, lines 3-25].
Regarding claim 2,
Clark in view of Platt discloses the washing appliance of claim 1, wherein Clark discloses that each helical vane has a vane thickness that is tapered along a radial direction that is orthogonal to the vertical axis [as illustrated in Fig. 2, 5; ¶0033].  
Regarding claim 3,
Clark in view of Platt discloses the washing appliance of claim 2, wherein each helical vane has a vane length, and wherein the vane thickness of each helical vane is constant along its vane length [as illustrated in Fig. 1-3, 5; ¶0033].
	Regarding claim 4,
Clark in view of Platt discloses the washing appliance of claim 1, wherein Clark discloses that the plurality of vane sets comprises two vane sets (50 and 56) [Fig. 1; ¶0033].  
Regarding claim 6,
Clark in view of Platt discloses the washing appliance of claim 1, however Clark does not explicitly teach that each helical vane forms a helix angle in a range of 10 to 20 degrees from a radial direction.  Platt teaches: “The pitch of these helical vanes affects the rate at which clothes are moved down along the upper agitator element with a greater pitch increasing the rate.” [col. 4, lines 44-52], wherein said pitch of the helical vanes corresponds to the helix angle.  Therefore the helix angle would be obvious as being known result effective variables, as it affects the rate at which clothes are moved for efficient cleaning, and is thus obvious to determine an optimal/workable wall angle, through routine experimentation.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to determine the helix angle by utilizing routine experimentation since it has been known to optimize the parameter that is the result effective variable involving only routine skill in the art. In re Boesch 205 USPQ 215 (see MPEP 2144.05).
Regarding claim 7,
Clark in view of Platt discloses the washing appliance of claim 1, wherein Clark discloses that each vane set (50 and 56) includes one vane [Fig. 1; ¶0033].
Regarding claim 9,
Clark in view of Platt discloses the washing appliance of claim 1, wherein Clark discloses a plurality of vertically distinguishable vane sets (first vane set 50; second vane set 56) spaced apart along the vertical axis, each vane set including at least one helical vane, wherein each helical vane has a vane height extending along a radial direction from an outer surface extending around the agitator post [see Fig. 1; ¶0033].  Clark does not explicitly teach that vane heights of the vane sets (50 and 56) decrease between vane sets in a direction moving along the vertical axis towards the impeller.  However it would have been an obvious matter of design choice to construct the agitator post such that the helical vane of the first vane set (50) has a vane height that is less than the vane height of the helical vane of the second vane set (56), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re rose, 105 USPQ 237 (CCPA 1955).  [See MPEP 2144.04(IV)(A)].
Regarding claim 10,
Clark in view of Platt discloses the washing appliance of claim 1, wherein Clark discloses that the agitator post (14) has a frustoconical shape and defines an agitator post diameter that increases in a direction moving along the vertical axis moving away from the impeller [see Fig. 1-3, 5; ¶0033].  
Regarding claim 11,
Clark in view of Platt discloses the washing appliance of claim 1, wherein Clark discloses that each vane extends at least 180 degrees around the agitator post [see Fig. 1, 3; ¶0033].  
Regarding claim 12,
Clark in view of Platt discloses the washing appliance of claim 1, wherein it is noted that the recitation “the impeller is configured for imparting an inverse toroidal motion to the articles during a cleaning cycle”, this recitation is a statement of intended use which does not patentably distinguish over the cited prior art since Clark in view of Platt meets all the structural elements of the claim and is capable of imparting an inverse toroidal motion to the articles during a cleaning cycle if so desired.  See MPEP 2114.
Regarding claim 13,
Clark in view of Platt discloses the washing appliance of claim 1, wherein Clark discloses that the agitator post is detachably connected to the impeller [see Fig. 3, 5; ¶0036, ¶0044].  
Regarding claim 14,
Clark in view of Platt discloses the washing appliance of claim 1, wherein Clark discloses a removable cap (16) connected to the agitator post [see Fig. 3; ¶0042].  
Regarding claim 15,
Clark in view of Platt discloses the washing appliance of claim 1, wherein Clark discloses that the vane sets (50 and 56) do not overlap along the vertical axis [see Fig. 1; ¶0033].  
Regarding claim 16,
Clark discloses a washing appliance (“fabric washer”) [¶0016], comprising: 
an impeller (12) being rotational about a vertical axis and configured for imparting motion to articles during washing [Fig. 1; ¶0029]; and 
an agitator post (14) removably positioned adjacent to the impeller [Fig. 1, 3, 5; ¶0035-¶0036, ¶0044], the agitator post being rotational about the vertical axis, the agitator post comprising a plurality of vane sets (50 and 56) spaced apart along the vertical axis, each vane set including at least one helical vane, each helical vane have a vane height and a vane length, wherein the vane height varies along the vane length, and wherein the vane sets (50 and 56) are vertically distinguishable from each other [Fig. 1; ¶0033].
Clark discloses the details of the impeller (12) and agitator post (14) for a fabric washer, but does not explicitly teach a cabinet, a wash tub, and a wash drum as claimed.  However these features are old and commonly known in the art; for example, Platt discloses a washing appliance comprising: a cabinet (10); a wash tub (17) positioned in the cabinet and defining a wash chamber; a wash drum (22) rotatably mounted within the wash chamber and configured for receiving articles for washing [see Fig. 1]; an impeller (33) positioned in the wash drum; and an agitator post (33a) positioned adjacent to the impeller [see Fig. 2; col. 3, lines 35-44].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to utilize the impeller and agitator configuration disclosed by Clark in a washing appliance comprising a cabinet, a wash tub, and a wash drum, configured as taught by Platt, in order to predictably wash fabric [Platt: col. 2, lines 3-25].
Regarding claim 17,
Clark in view of Platt discloses the washing appliance of claim 16, wherein Clark discloses that the plurality of vane sets includes two vane sets (50 and 56) [Fig. 1; ¶0033].  

Allowable Subject Matter
6.	Claims 5, 8, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5,
The closest prior art Clark teaches that the agitator post (14) comprises three vanes sets (50, 62, 56) spaced apart along the vertical axis, however only two of said vane sets (50 and 56) are vertically distinguishable from each other and do not overlap along the vertical direction [Fig. 1; ¶0033].  Upon a comprehensive updated search, none of the available prior art teaches or fairly suggests, singly or in combination, three vane sets that are vertically distinguishable from each other and that do not overlap along the vertical direction.  
Regarding claim 8,
The closest prior art Clark does not teach or suggest that each vane set (50 and 56) includes three vanes.  Upon a comprehensive updated search, none of the available prior art teaches or fairly suggests, singly or in combination, a plurality of vane sets that are vertically distinguishable from each other and that do not overlap along the vertical direction wherein each vane set includes three vanes.
Regarding claim 18,
The closest prior art Clark teaches that the agitator post (14) comprises three vanes sets (50, 62, 56) spaced apart along the vertical axis, however only two of said vane sets (50 and 56) are vertically distinguishable from each other [Fig. 1; ¶0033].  Upon a comprehensive updated search, none of the available prior art teaches or fairly suggests, singly or in combination, three vane sets that are vertically distinguishable from each other.  

Conclusion
8.	See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711